                                   UNITED STATES DISTRICT COURT                           Scheduled: 1:30 PM
                                                                                          Started: 1:50 PM
                                  FOR THE DISTRICT OF PUERTO RICO                         Ended: 2:35 PM
MINUTES OF PROCEEDINGS

HONORABLE AIDA M. DELGADO-COLON, U.S. DISTRICT JUDGE

COURTROOM DEPUTY: Sarah V. Ramón                            DATE: May 9, 2019

COURT REPORTER: Amy Walker                                  CASE: CR. 18-0413 (ADC)

                                                            ATTORNEYS:


UNITED STATES OF AMERICA                            AUSA Kelly Zenon-Matos
                                                    AUSA Vanessa Bonhomme

             VS.

1 Tomas Junior Sanchez-Gonzalez                     Ricardo Izurieta-Ortega

2 Johanny M. Feliciano-Gonzalez                     Francisco M. Dolz-Sanchez
                                                    Ruben Cerezo-Hernandez

3 Tomas Niochard Sanchez-Feliciano                  José L. Novas-Debien, substituted by Jose Aguayo

4 Felix A. Perrocier-Garcia                         Edwin Prado-Galarza

5 Daniel Salaman-Rodriguez                          Rafael Castro, substituted by Raymond Sánchez

6 Rosali Maldonado-Barreto                          Olga Shepard

7 Walkiria Grullon-Rodriguez                        Thomas R. Lincoln-San-Juan (excused)

8 Dianna Gonzalez-Agosto                            Claudia M. Izurieta, substituted by Ricardo Izurieta

9 Hector William Rabsatt

10 Edgardo R. Garcia-Santos                         Ignacio Fernandez-De-Lahongrais,

11 Angel L. Umpierre-Ramos                          Anita Hill

12 Anibal Rosado-Sanchez                            Raúl Mariani (substituted by Jason González)

13 Bryan S. Hernandez-Valcarcel                     Mariangela Tirado

14 Maria C. Carmona-Lozada                          Ramon L. Garay, substituted by Jason González)

15 Gabriel Figueroa-Pagan                           Ramon M Gonzalez-Santiago (excused)

16 Juan G. Rodriguez-Tosado                         Jason González

17 Steven A. Pagan-Rondon                           Carlos M. Sanchez-La-Costa

18 Orlando M. Torres-Bermudez                       Juan E. Alvarez-Cobián

20 Jose R. Matos-Ortiz                              Lydia Lizarribar-Masini, (excused)
21 Omar Quinones-Rivera                   Juan A. Albino-Gonzalez

22 Luis A. Oquendo-Maldonado              Luis A. Guzman, substituted by David Ramos

23 John M. Rentas-Rivera                  Jose Aguayo

24 Luis Daniel Soto

25 Ruben Rivera-Chevere                   Maribel Flores-Fonseca

26 Luis N. Santiago-Medina                Juan Matos de Juan

27 Olga I. Torres-Laruy                   Jorge L. Gerena, substituted Ramón González

28 Eduardo Lacodet-Leon                   Raymond Rivera-Esteves

29 Exel O. Santiago                       Miguel Oppenheimer

30 Edgardo Martinez-Encarnacion           Johnny Rivera-Gonzalez

31 Christian Febres-Gaetan                Jorge E. Rivera-Ortiz

32 Suhali Salaman                         Rafael Anglada-Lopez

33 Jennifer Santiago-Cabrera              Antonio Bauza, José Suárez-Santa

34 Eliud Acosta-Rivera       `            Ismael Rodriguez-Izquierdo (excused)

35 Mario J. Caban-Leon                    Edgar Sánchez

36 Noris Gautier-Rios                     Antonio Bisbal

37 Domingo Castellanos-Pagan              Jose C. Romo-Matienzo

38 Kevin Roman-Bonilla                    Manuel L. Morales-Schmidt (excused)

39 Christian M. Santiago-Chittenden       Irma Valldejuli, substituted by Mariangela Tirado

40 Junior Tomas Sanchez-Gonzalez          Edwin E. Leon-Leon (excused)

41 Bryan J. Rivera-Conde                  Javier A. Morales-Ramos

42 Emmanuel Perrocier-Vazquez             Raymond L. Sanchez-Maceira

43 Kenneth L. Carrasquillo-Marrero        Maricarmen Almodovar

44 Edgardo Castellano-Rivera              Ernesto Hernandez-Milan (excused)

45 Jean Paul Castellano-Rivera            Humberto Guzman-Rodriguez

46 Carlos J. Melendez-Fernandez           Kendys Pimentel, substituted by Marie Cortés

47 Carlos Melendez-Marrero                David Ramos-Pagan

                                      2
49 Jonathan Gonzalez-Agosto           Diego H. Alcala-Laboy

50 Julio C. Rosado-Lacen              David J. Colon-Almenas

51 Hector A. Davila-Encarnacion       Joseph Boucher

52 Jose L. Sierra-Lopez

53 Jaime J. Baez-Torres               Melanie Carrillo, substituted by Jason González

55 George A. Touma-Abreu              Benito Rodríguez

56 Jose L. Melendez-Ramos             Manuel San Juan

57 Carmelo E. Rivera-Rivera           Guarionex Landrau

58 Joel Beltran-Rosario

59 Josue O. Encarnacion-Torres        Julie A. Soderlund

60 Jomar Rashid Torres-Torres         Tim Bower-Rodriguez

61 Lee R. Fontanez-Monell             Jose Agustin Arce-Diaz (excused)

62 Edgardo R. Lebron-Diaz             Luz M. Rios-Rosario

63 Jean C. Rivera-Castro

64 Roberto C. Ayala-Cancel            Juan Carlos Deliz

65 Joshua L. Collazo                  Guillermo Macari

66 Omar Martinez-Encarnacion          Ian C. Garcia, substituted by Jason González

67 Luis O. Santiago-González          Artemio Rivera

68 Carlos J. Caneda-Osorio            Robert Millán (excused)

69 Jose Z. Ortiz-Pabon                Yassmin González-Velez

70 Angel D. Pimentel-Serrano          Lillian N. Miranda-Rodriguez

71 Carlos Valladares-Pagan            Giovanni Canino, substituted by Joseph Boucher

72 Francisco Rosado-Besares           Marta T. Rey-Cacho

73 Antonio Rodriguez-Aguilar          Jose A. Suárez-Santa

74 Alexander Falcon-Gonzalez          Saul Roman-Santiago

75 Edwin Rodriguez-Torres             Juan Masini (excused)

77 Jose A. Arzola-Sanchez             Juan Nieves-Cassas

                                  3
78 Jaime Rivera-Rosario                                Emilio Morris-Rosa

79 Alex T. Gonzalez-Alcocer                            Rosa Ivette Bonini-Laracuente

80 Leroy F. Perez-Rivera

81 Juan N. Pagan-Encarnacion                           Thomas Trebilcock-Horan

82 Yadiel A. Rosario-Fontanez                          Hector J. Dauhajre

83 Rene R. Latony-Rosado                               Jose Gaztambide, substituted by Joseph Boucher

84 Wendy Lee Torres                                    Miguel A. Rodriguez-Robles

85 Jose E. Reyes-Allende                               Jose G. Perez-Ortiz

86 Angel Luis Domenech-Maldonado                       Mario A. Carrillo-Cotto

87 Felix L. Figueroa-Resto

88 FNU LNU aka: Chapu

89 Waldemar Vega-Torres                                Julio Cesar Alejandro-Serrano

90 Christian Rodriguez-Santos                          Ovidio E. Zayas-Perez

91 Yadiel A. Malave-Lopez                              Wilfredo Rios-Mendez

92 Sylkia Fernandez-Mitchell                           Marie L. Cortes-Cortes

93 Tomas Gonzalez-Lopez                                Miriam R. Ramos-Grateroles

94 Fernando Santiago-Chittenden                        Luis A. Rodríguez-Muñoz

95 Zeuleimary Ramos-Santiago                           Fernando Omar Zambrana-Aviles

96 Dereshley Fuertes-Feliciano                         Ruben Cerezo-Hernandez

97 FNU LNU aka: Yaniel


CASE CALLED FOR A FOURTH STATUS CONFERENCE:

Government informed the following:

      Defendants 19 and 54 entered plea of guilty.
      Defendants 9, 24, 52, 58, 63, 80, 87, 88 and 97 remain fugitive.
      Evidence inspection took place in early March 2019.
      A fourth discovery package was notified to the defense on April 2, 2019.


                                                   4
       Individual discovery packages will be delivered next Monday. (Discovery will be uploaded next
        week).
       Specific discovery requests were addressed.
       Plea negotiations remain ongoing and final plea offers will be tendered shortly.
       As to trial length, Government informed it will need three (3) weeks to present its case in chief.
        Will present 20-25 witnesses at trial.
    Ex-Parte Sidebar Conference held with Government.
    The defense informed the following:
       Attorney Romo requested additional discovery that will address the arguments raised in Motion
        to Suppress filed at ECF No. 879 and if provided, the Motion to Suppress may be moot. 1
       Attorney Jason Gonzalez requested on behalf of his client, that a plea offer be tendered. 2
       Attorney Dolz requested that Rule 404 (b) evidence be provided. 3
       Attorney Aguayo informed on behalf of attorney Miriam Ramos, that she will be filing a Bill of
        Particulars shortly. Counsel also advised, on behalf of attorney Novas, that no plea offer has
        been tendered as to his client.
       Attorney Rodríguez-Muñoz informed that no plea offer has been tendered as to his client. Next
        week will meet with Government for a proffer session and engage in plea negotiations.
       At the request of attorney Trebilcock, an ex-parte sidebar conference was held on the record.
       Sidebar Conference held with Government’s counsel and attorney Humberto Guzman.
       Attorney Bisbal also requested a plea offer be tendered.
       Ex-Parte Sidebar Conference held with attorney Marie Cortés regarding Motion filed at ECF No.
        768. Court reviewed the same and the request was Granted. Defense counsel to submit
        proposed order and to be delivered to chambers.
       Remaining defense attorneys had no other pending matters to discuss at this moment.
Court ordered the following:
       Government to make available discovery package for review of defendants housed at the
        Tallahatchie County Correctional facility in Mississippi and file informative motion accordingly.




1
  Government argued the request is for Jencks Material to be disclosed. Court ordered parties to meet for a proffer session.
2
  Government informed that plea offers will be tendered today to attorneys Jason Gonzalez, Juan Alvarez and Carlos Sanchez.
3
  Government clarified that surveillance documents were provided at the re‐opening of the bail hearing held as to Dereshley Fuertes
(96), and attorney Ruben Cerezo represents said and also appears as co‐counsel for defendant Johanny Feliciano (2) along with
attorney Dolz.
                                                                 5
   Within the next ten (10) days, parties are to inform if there is a need to hold a hearing on the
    Motion to Suppress filed by attorney Romo of if the matter was addressed and disposed of
    informally by the parties.
   Government to file informative motion as to discovery packages yet pending to be picked up by
    defense attorneys.
   Order shall be issued shortly setting plea cut-off deadline.
   Individual discovery packages to be made available by no later than Monday, May 13, 2019.
    (uploaded to the USA/Fx Website).
   A Further Status Conference is set for August 8, 2019 at 2:00 p.m.
   Jury Trial setting for the first ten (10) defendants of the Indictment is set for October 7-25, 2019
    at 9:00 a.m. Defense to take notice that substitutions will be made accordingly as defendants
    start entering plea of guilty.


                                                      S/Sarah V. Ramón
                                                      Courtroom Deputy Clerk




                                                 6
